The Court
entered the following judgment:
" This Court is unanimously of opinion, that there is error in this, that the Superior Court of Augusta admitted testimony, as to the character of the prisoner, which was illegal, because the witness, who did not appear himself to be acquainted with the general character of the prisoner, was permitted to give its evidence, a conversation with others as to his character, since the commencement of the Prosecution.” The judgment was therefore reversed, and a new trial awarded. The other errors assigned, were not noticed.